HUXMAN, Circuit Judge
(concurring specially).
I concur oil the sole ground that the only thing that was brought up by the notice of appeal was the correctness of the ruling of the court on the motion to vacate the default judgment. The correctness of the default judgment was not appealed from. Whether the default judgment should be set aside was a matter for the trial court. It exercised its discretion, and from the record it clearly appears that there was no abuse of that discretion. Its ruling on the motion to set aside the judgment is therefore correct and ■ must be affirmed. The correctness of the default judgment is not involved in this appeal.